DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant filed a communication dated 06/15/2022, in which claims 1, 4, 13, and 19 have been amended. Thus, claims 1-20 are pending in the application.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are  rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of predicting asset prices and returns without significantly more.  
Examiner has identified claim 1 as the claim that represents the claimed invention presented in independent claims 1, 13, and 19.
Claim 1 is directed to a system which is one of the statutory categories of invention (Step 1: YES).
Claim 1 is directed to a system connected by a network to a multiplicity of external cloud servers that are separate and distinct from the system, the system comprising a database established in a server and configured to store financial records for at least one asset having a 5variable value, said financial records including retrieved asset specific financial data; an asset prediction subsystem coupled to said database, said asset prediction subsystem executing to generate at least one dynamic conditional model of the asset based on the financial records stored in the database, which performs a series of steps, e.g., extracting dynamic conditional multifactor premiums from the dynamic conditional model and generating an asset return prediction based thereon, said asset prediction subsystem including a baseline static alpha and beta generation module for ordinary-least-squares (OLS) estimation of static single-factor and Page 2 of 32MR1035-2541/Cmulti-factor premiums using at least a portion of said retrieved asset specific financial data; an output module coupled to said database and said asset prediction subsystem, said output module being configured to search and retrieve asset specific financial data from at least one of the multiplicity of external cloud servers and transfer said retrieved asset specific financial data to said database, said output module executing to reduce the financial records for the asset into an asset 15summary for export according to the asset return prediction therefor; and a social network interaction subsystem coupled to said database and said asset prediction subsystem, said social network interaction subsystem maintaining a plurality of network-specific interfaces in adaptively selectable manner, each of said network-specific interfaces being configured for compatible interaction with a 20corresponding one of a plurality of differing external social networks, said social network interaction subsystem adaptively formatting a graphical user interface through a selected one of the network-specific interfaces for two-way interaction with users through the corresponding external social network, said social network interaction subsystem formatting the asset summary and user input from the social network received through the 48MR1035-2541/C network-specific interface corresponding to the asset for storage in said database with the financial records for the asset. These series of steps describe the abstract idea of predicting asset prices and returns (with the exception of the italicized terms above), which corresponds to Certain Methods of Organizing Human Activity: commercial and legal interactions and fundamental economic principles and practices. The system limitations, e.g., an engagement-operated market prediction system, server, multiplicity of external cloud servers, system, database, asset prediction subsystem, output module, dynamic conditional model, baseline static alpha and beta generation module, social network interaction subsystem, plurality of network-specific interfaces, plurality of differing external social networks, asset modeling subsystem, cloud-computing financial intelligence technology platform, network, graphical user interface, and plurality of mobile devices do not necessarily restrict the claim from reciting an abstract idea. Thus, claim 1 is directed an abstract idea (Step 2A-Prong 1: YES).
This judicial exception is not integrated into a practical application because the additional limitations of an engagement-operated market prediction system, server, multiplicity of external cloud servers, system, database, asset prediction subsystem, output module, dynamic conditional model, baseline static alpha and beta generation module, social network interaction subsystem, plurality of network-specific interfaces, plurality of differing external social networks, asset modeling subsystem, cloud-computing financial intelligence technology platform, network, graphical user interface, and plurality of mobile devices are no more than simply applying the abstract idea using generic computer elements. The additional elements listed above are all recited at a high level of generality and under their broadest reasonable interpretation comprises a generic computing arrangement.  The presence of a generic computer arrangement is nothing more than to implement the claimed invention (MPEP 2106.05(f)). The computer network limitations are a field of use limitations (MPEP 2106.05(h)).  Therefore, the recitations of additional elements do not meaningfully apply the abstract idea and hence do not integrate the abstract idea into a practical application. Thus, claim 1 is directed to an abstract idea (Step 2A-Prong 2: NO).
Claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements an engagement-operated market prediction system, server, multiplicity of external cloud servers, system, database, asset prediction subsystem, output module, dynamic conditional model, baseline static alpha and beta generation module, social network interaction subsystem, plurality of network-specific interfaces, plurality of differing external social networks, asset modeling subsystem, cloud-computing financial intelligence technology platform, network, graphical user interface, and plurality of mobile devices limitations are recited at a high level of generality in that it results in no more than simply applying the abstract idea using generic computer elements. The computer network limitations are a field of use limitations (MPEP 2106.05(h)). The additional elements when considered separately and as an ordered combination do not amount to add significantly more as these limitations provide nothing more than to simply apply the exception in a generic computer environment (Step 2B: NO).  Thus, the claim 1 is not patent eligible.
Regarding dependent claims 2-12, 14-18, and 20:
Dependent claims 2 and 14 are directed to a system, which perform the step wherein the 5predetermined fundamental factors include market risk, size, value, momentum, asset growth, and operating profitability.
Dependent claims 3 and 15 are directed to a system, which perform the step wherein said asset prediction subsystem determines values for each of the predetermined fundamental 10factors according to an average return spread between a top 30% and a bottom 30% of individual assets according to a predetermined asset characteristic.
Dependent claim 4 directed to a system, which perform the step wherein the dynamic conditional model includes recursive filtration for dynamic 15conditional alpha and beta estimation based on primary financial records from the database, the primary financial records from the database including said retrieved asset specific financial data.
Dependent claim 5 directed to a system, which perform the step wherein said asset prediction subsystem includes an internal core statistical processing module for generalizing the dynamic conditional model to fit daily individual asset returns and monthly international asset portfolio returns.
Dependent claims 6 and 16 are directed to a system, which perform the step wherein said asset prediction subsystem includes a multivariate filter operating on the dynamic conditional model to recursively determine the dynamic conditional factor premiums over a series of time increments.
Dependent claim 7 directed to a system, which perform the step wherein said asset prediction subsystem is further configured to generate at least one static asset model, and said asset prediction subsystem includes a conditional specification test module 10configured to statistically distinguish dynamic conditional asset models from static asset models for individual risky assets or asset portfolios, said conditional specification test module generating X test statistics and p-values for quantitative static or dynamic conditional asset model affirmation.
Dependent claims 8 and 17 are directed to a system, which perform the step wherein said asset prediction subsystem includes a Sharpe ratio generation module for yielding an asset-specific ratio of average excess return to standard deviation of excess returns on the asset.
Dependent claim 9 directed to a system, which perform the step wherein the asset return prediction includes dynamic conditional alpha rank ordering.
Dependent claims 10 and 18 are directed to a system, which perform the step wherein said social network interaction subsystem includes: 25a virtual market module configured to record simulated transactions of the asset by the plurality of social network users through each network-specific interface, the 50MR1035-2541/C simulated transactions included in the financial records for the asset stored in said database, and an engagement feedback module configured to display, within each network-specific interface, the asset summary in combination with records of the 5simulated transactions of the asset, and to thereby direct the plurality of social network users to conduct the simulated transactions of the asset.
Dependent claim 11 directed to a system, which perform the step wherein said virtual market module is further configured to rank the plurality of social 10network users according to a simulated financial gain resulting from the simulated transactions and to generate a list of high-ranked users, and said engagement feedback module is further configured to display, within each network-specific interface, the list of high-ranked users and transaction records for the high-ranked users.
Dependent claim 12 directed to a system, which perform the step wherein said social network interaction subsystem includes: an interactivity module configured to record user interactions with the asset by the plurality of social network users through each network-specific interface, the user 20interactions including a provision of a user score of the asset, the user interactions included in the financial records for the asset stored in said database, and an engagement feedback module configured to display, within each network-specific interface, the asset summary in combination with records of the user interactions with the asset, and thereby direct the plurality of social network users to 25conduct the user interactions with the asset.
Dependent claim 20 directed to a system, which perform the step wherein the 5predetermined fundamental factors include market risk, size, value, momentum, asset growth, and operating profitability, the values for each of the predetermined fundamental factors being determined according to an average return spread between a top 30% and a bottom 30% of individual assets according to a predetermined asset characteristic.
These steps describe the abstract idea of predicting asset prices and returns (with the exception of the italicized terms above), which correspond to Certain Methods of Organizing Human Activity: commercial and legal interactions and fundamental economic principles and practices. Thus, claims 2-12, 14-18, and 20 are directed to an abstract idea. The additional limitations of an asset prediction subsystem, the dynamic conditional model, database, baseline static alpha and beta generation module, internal core statistical processing module, multivariate filter, static asset model, conditional specification test module, Sharpe ratio generation module, social network interaction subsystem, virtual market module, social network, network-specific interface, engagement feedback module, and interactivity module are no more than simply applying the abstract idea using generic computer elements. Therefore, the recitations of additional elements do not meaningfully apply the abstract idea and hence do not integrate the abstract idea into a practical application. Furthermore, the additional elements: an asset prediction subsystem, the dynamic conditional model, database, baseline static alpha and beta generation module, internal core statistical processing module, multivariate filter, static asset model, conditional specification test module, Sharpe ratio generation module, social network interaction subsystem, virtual market module, social network, network-specific interface, engagement feedback module, and interactivity module, do not amount to add significantly more as these limitations provide nothing more than to simply apply the exception in a generic computer environment. 
Dependent claims 2-12, 14-18, and 20 have further define the abstract idea that is present in their respective independent claims, claim 1, 13, and 19; and thus correspond to Certain Methods of Organizing Human Activity, and hence are abstract in nature for the reason presented above. The dependent claims 2-12, 14-18, and 20 do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination. Therefore, claims 2-12, 14-18, and 20 are directed to an abstract idea. Thus, claims 1-20 are not patent-eligible.
Response to Arguments 
With respect to the 35 U.S.C. 103 rejection of claims 1-20, the rejection is withdrawn in view of Applicant’s arguments/remarks made in an amendment filed on 06/15/2022.
Applicant's arguments filed dated 06/15/2022 have been fully considered but they are not persuasive due to the following reasons: 
With respect to the rejection of claims 1-20 under 35 U.S.C. 101, Applicant arguments are moot in view of the grounds of rejections presented above in this office action.
With respect to Step 2A, Prong 1, Examiner respectfully notes that the amended recited features make use of a computer and the computer limitations do not necessarily restrict the claim from reciting an abstract idea as discussed above under Step 2A-Prong 1 of the 35 U.S.C. 101 rejection. In this case, it is determined that the claim recites an abstract idea and the additional limitations of a computer device does not necessarily restrict the claim from reciting an abstract idea. Whether the claim integrates the abstract idea into a practical application by providing technical/technology improvements are considered under Step 2A-Prong 2.
Applicant argues that “the present invention, as now defined in the amended claims, combines a system/server connected, by a network, to a multiple external cloud servers, an output module that is configured to search and retrieve asset specific financial data from at least one external cloud server and storing the retrieved asset specific financial data to a database, a social network interaction…… and stores the formatted input for storage in the database with the financial records for the asset. That combination integrates the alleged abstract idea into a practical application… The Examiner is respectfully directed to the Subject Matter Eligibility Examples: Abstract Ideas, Example 42, which is believed to strongly parallel the instant Patent Application.”
Examiner respectfully disagrees and notes that there is no technology/technical improvement as a result of implementing the abstract idea. Retrieving, receiving, transmitting, storing, determining, generating, and displaying financial/asset data simply amount to the abstract idea of predicting asset prices and returns. Unlike Example 42, there is no computer functionality improvement or technology improvement. The claim does not provide a technical solution to a technical problem. If there is an improvement, it is to the abstract idea of  predicting asset prices and returns and not to technology. Examiner notes that it is important to keep in mind that an improvement in the judicial exception itself (e.g., recited commercial or legal interaction) is not an improvement in technology (see October 2019 Patent Eligibility Guidance Update (issued October 17, 2019), page 13). Thus, the claim does not integrate the abstract idea into a practical application.
Furthermore Applicant argues that “not only do the claims provide adapting the format of a graphical user interface for transmission to users using different external social networks, but also provides for storage of the input of other social network users, that relates to a particular financial asset, with the raw data associated with that asset in the database.….. improves the education of users of the present invention by increasing the knowledge of other users of the present invention concerning that asset….. user interactions through a selected one of the network-specific interfaces provides the means by which the present invention integrates the alleged abstract idea into a practical application, and has never been previously made available by any financial information system.”
Examiner respectfully disagrees with Applicant argument because there is no improved technology in simply transmitting, storing, providing, evaluating, receiving, searching, retrieving, and displaying asset /financial data; and hence, the disclosed invention simply cannot be equated to improvement to technological practices or computers. There is no technical improvement at all, instead; Applicant recites “search[ing] and retriev[ing] asset specific financial data from at least one external cloud server and storing the retrieved asset specific financial data to a database, a social network interaction subsystem that maintains a plurality of selectable network-specific interfaces to convert information to a standardized form appropriate for the system through which a user is communicating, the social network interaction subsystem adaptively formats a graphical user interface through a selected one of the network-specific interfaces for two-way interaction with users through the corresponding external social network, and the social network interaction subsystem formats user input from users of the social network that is received through the network-specific interface corresponding to the asset, and stores the formatted input for storage in the database with the financial records for the asset.” Thus, Applicant has simply provided a business method practice of predict asset prices and returns, and no technical solution or improvement has been disclosed. 
Examiner respectfully notes that the recited feature of  “the social network interaction subsystem adaptively formats a graphical user interface through a selected one of the network-specific interfaces for two-way interaction with users through the corresponding external social network. The social network interaction subsystem formats the asset summary and user input from users of the social network received through the network-specific interface corresponding to the asset for storage in the database with the financial records for the asset”  is simply directed to presenting information on a user interface. Presenting information is abstract in nature and presenting new information through “one of the network-specific interfaces for two-way interaction with users through the corresponding external social network “ does not result in technical improvements to the interface. Thus, presenting of new information on a display does not integrate the abstract idea into a practical application. Thus, the claim simply makes use of a computer as a tool to apply the abstract idea without transforming the abstract idea into a patent eligible subject matter. Thus, these arguments are not persuasive.
Hence, Examiner respectfully declines Applicant’s request to withdraw the 35 U.S.C. 101 rejection of claims 1-20.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED H MUSTAFA whose telephone number is (571) 270-7978.  The examiner can normally be reached on M-F 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHAHID MERCHANT can be reached on (571) 270-1360.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MOHAMMED H MUSTAFA/Examiner, Art Unit 3693                                                                                                                                                                                                        
/RAJESH KHATTAR/Primary Examiner, Art Unit 3693